Exhibit 10.41

LOAN AND SECURITY MODIFICATION AGREEMENT

This Loan and Security Modification Agreement is entered into as of May 26,
2009, by and between Kana Software, Inc. (the “Borrower”) and Bridge Bank,
National Association (“Lender”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Lender, Borrower is indebted to Lender pursuant to, among
other documents, a Second Amended and Restated Loan and Security Agreement,
dated March 28, 2008 by and between Borrower and Lender, as may be amended from
time to time, including without limitation by that certain Loan and Security
Modification Agreement dated as of March 17, 2009 (collectively, the “Loan and
Security Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Loan and Security Agreement.

Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Loan and Security Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents”.

2. ACKNOWLEDGEMENT OF DEFAULTS.

Borrower hereby acknowledges that as of the date hereof, the following Events of
Default (the “Existing Defaults”) have occurred and remain uncured under the
Loan and Security Agreement:

 

  1) For the months ended January 31, 2009, February 28, 2009, March 31, 2009
and April 30, 2009, failure to maintain the monthly Asset Coverage Ratio of at
least 2.00 to 1.00, as required in Section 6.7, entitled “Asset Coverage Ratio.”

 

  2) For the quarter ended March 31, 2009, failure to maintain the quarterly
Profitability of not less than One Dollar ($1.00), as required in Section 6.8,
entitled “Profitability.”

 

  3) For the quarter ended March 31, 2009, failure to maintain a Debt Service
Coverage ratio of at least 1.50:1.00, as required in Section 6.9, entitled “Debt
Service Coverage.”

3. WAIVER OF DEFAULT.

Lender hereby agrees to waive the Existing Defaults, provided, and only so long
as, Borrower complies in all respects with the Loan and Security Agreement and
with the Existing Documents. This waiver shall not constitute a continuing
waiver or a course of conduct waiving this or any other provisions of the Loan
and Security Agreement.

4. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan and Security Agreement:

 

  1) The following defined terms in Section 1.1 are hereby amended as follows:

“EBITDA” means with respect to any fiscal period an amount equal to the sum of
(a) Consolidated Net Income of the Borrower and its Subsidiaries for such fiscal
period, plus (b) in each case to the extent deducted in the calculation of the
Borrower’s Consolidated Net Income and without duplication, (i) depreciation and
amortization for such period, plus (ii) income tax expense for such period, plus
(iii) Consolidated Total Interest Expense paid or accrued during such period,
plus (iv) non-cash expense associated with granting stock options, plus
(v) extraordinary and non-recurring restructuring costs, and minus, to the
extent added in computing Consolidated Net Income, and without duplication, all
extraordinary and non-recurring revenue and gains (including income tax
benefits) for such period, all as determined in accordance with GAAP.

 

1



--------------------------------------------------------------------------------

“Revolving Line” means a credit extension of up to an aggregate amount of Six
Million Dollars ($6,000,000) less the Existing Equipment Advances and the
Equipment Loan B Advances.

“Revolving Maturity Date” means June 30, 2010.

 

  2) Sections 6.7, 6.8 and 6.9 of the Loan and Security Agreement are amended in
their entirety to read as follows:

6.7 Asset Coverage Ratio. Beginning with the period ending May 31, 2009,
Borrower shall maintain, measured monthly, a ratio of Cash plus Eligible
Accounts to all Indebtedness to Bank of at least 1.50 to 1.00.

6.8 Minimum EBITDA. Beginning with the period ending June 30, 2009, Borrower
shall maintain a minimum EBITDA, measured on a quarterly basis, of not less than
Five Hundred Thousand Dollars ($500,000).

6.9 Term Sheets/New Equity. By no later than June 15, 2009, Borrower shall
provide Bank with fully executed term sheets from investors acceptable to Bank
that have been approved and accepted by Borrower’s Board of Directors providing
cash proceeds for a minimum amount of Two Million Dollars ($2,000,000) received
after May 26, 2009 (the “New Equity”) from the sale or issuance of Borrower’s
equity or Subordinated Debt securities. By no later than July 7, 2009, Borrower
shall close the New Equity and any related Lien on Borrower’s assets shall be
formally subordinated to the Bank’s Lien in the Collateral in form and substance
acceptable to Bank.

 

  3) Exhibit D to the Loan and Security Agreement is hereby replaced with
Exhibit D attached hereto.

5. PREPAYMENT OF EXISTING EQUIPMENT ADVANCE AND TERM LOAN B ADVANCES. On May 26,
2009, Borrower shall request an Advance in an amount sufficient to repay in full
all outstanding Obligations owing under the Existing Equipment Advance and the
Term Loan B Advances.

6. CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.

7. PAYMENT OF MODIFICATION FEE. Borrower shall pay Lender a fee in the amount of
$20,000 (“Modification Fee”) plus all out-of-pocket expenses.

8. NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Borrower (“Releasing Party”) acknowledges that Lender would not
enter into this Loan and Security Modification Agreement without Releasing
Party’s assurance that it has no claims against Lender or any of Lender’s
officers, directors, employees or agents. Except for the obligations arising
hereafter under this Loan and Security Modification Agreement, Releasing Party
releases Lender, and each of Lender’s and entity’s officers, directors and
employees from any known or unknown claims that Releasing Party now has against
Lender of any nature, including any claims that Releasing Party, its successors,
counsel, and advisors may in the future discover they would have now had if they
had known facts not now known to them, whether founded in contract, in tort or
pursuant to any other theory of liability, including but not limited to any
claims arising out of or related to the Agreement or the transactions
contemplated thereby. Releasing Party waives the provisions of California Civil
Code section 1542, which states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

2



--------------------------------------------------------------------------------

The provisions, waivers and releases set forth in this section are binding upon
Releasing Party and its shareholders, agents, employees, assigns and successors
in interest. The provisions, waivers and releases of this section shall inure to
the benefit of Lender and its agents, employees, officers, directors, assigns
and successors in interest. The provisions of this section shall survive payment
in full of the Obligations, full performance of all the terms of this Loan and
Security Modification Agreement and the Agreement, and/or Lender’s actions to
exercise any remedy available under the Agreement or otherwise.

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Loan and Security Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Loan and Security Modification Agreement in no way shall
obligate Lender to make any future modifications to the Indebtedness. Nothing in
this Loan and Security Modification Agreement shall constitute a satisfaction of
the Indebtedness. It is the intention of Lender and Borrower to retain as liable
parties all makers and endorsers of Existing Documents, unless the party is
expressly released by Lender in writing. No maker, endorser, or guarantor will
be released by virtue of this Loan and Security Modification Agreement. The
terms of this paragraph apply not only to this Loan and Security Modification
Agreement, but also to any subsequent Loan and Security modification agreements.

10. CONDITIONS. The effectiveness of this Loan and Security Modification
Agreement is conditioned (a) upon payment of the Modification Fee and all Bank
Expenses incurred to date and (b) the Corporate Borrowing and Incumbency
Certificate executed by Borrower.

11. COUNTERSIGNATURE. This Loan and Security Modification Agreement shall become
effective only when executed by Lender and Borrower.

 

BORROWER:

 

KANA SOFTWARE, INC.

   

LENDER:

 

BRIDGE BANK, NATIONAL ASSOCIATION

By:   /s/ Jay A. Jones     By:   /s/ Nader Maghsoudnia Name:   Jay A. Jones    
Name:   Nader Maghsoudnia Title:   CAO and CFO     Title:   Vice President

 

3